Case: 18-13140   Date Filed: 03/12/2019   Page: 1 of 3


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 18-13140
                        Non-Argument Calendar
                      ________________________

              D.C. Docket No. 2:09-cr-00081-WKW-SRW-1



UNITED STATES OF AMERICA,

                                                              Plaintiff-Appellee,

versus

DANIEL LAMAR HATCHER,
a.k.a. Doo Doo,

                                                         Defendant-Appellant.

                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Alabama
                     ________________________

                            (March 12, 2019)

Before ED CARNES, Chief Judge, WILLIAM PRYOR, and GRANT, Circuit
Judges.

PER CURIAM:
                Case: 18-13140        Date Filed: 03/12/2019       Page: 2 of 3


       Daniel Hatcher is a federal inmate serving a 300-month sentence for

conspiring to distribute crack cocaine and for distributing crack cocaine. See

United States v. Hatcher, 541 F. App’x 951 (11th Cir. 2013) (unpublished)

(affirming Hatcher’s conviction and sentence on direct appeal); Hatcher v. United

States, No. 2:17-CV-737-WKW, 2018 WL 2014073, at *1 (M.D. Ala. Apr. 30,

2018) (denying Hatcher’s second or successive 28 U.S.C. § 2255 motion). Hatcher

appeals the district court’s denial of the motion that he filed under Rule 59(e) of

the Federal Rules of Civil Procedure to alter or amend the judgment. 1 We construe

Hatcher’s filings liberally because he is proceeding pro se, Winthrop-Redin v.

United States, 767 F.3d 1210, 1215 (11th Cir. 2014), and review only for an abuse

of discretion the district court’s denial of Hatcher’s Rule 59(e) motion, Shuford v.

Fid. Nat. Prop. & Cas. Ins. Co., 508 F.3d 1337, 1341 (11th Cir. 2007).

       Hatcher contends that the district court should have invoked Rule 59(e) to

reconsider his conviction and sentence. But federal courts cannot invoke the

Federal Rules of Civil Procedure, including Rule 59(e), to provide relief from a

judgment in a criminal case. See Fed. R. Civ. P. 1 (“These rules govern the

procedures in all civil actions and proceedings in the United States district courts.”)


       1
          Rule 59(e) provides, in full, that “[a] motion to alter or amend a judgment must be filed
no later than 28 days after the entry of the judgment.” Fed. R. Civ. P. 59(e). “[F]ederal courts
generally . . . invoke[ ] Rule 59(e) . . . to support reconsideration of matters properly
encompassed in a decision on the merits.” Buchanan v. Stanships, Inc., 485 U.S. 265, 267, 108 S.
Ct. 1130, 1131 (1988).

                                                2
              Case: 18-13140      Date Filed: 03/12/2019   Page: 3 of 3


(Emphasis added.); United States v. Fair, 326 F.3d 1317, 1318 (11th Cir. 2003)

(“[T]he Federal Rules of Civil Procedure unambiguously limit[ ] their application

to civil cases.”) (quotation marks omitted). As a result, the district court did not

abuse its discretion by denying his motion.

      AFFIRMED.




                                           3